DETAILED ACTION
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The limitations of claim 10 when viewed in combination with the limitations of parent claims 9, 5, 4, 3, 2 and 1 are seen to render a proper finding of prima facie obviousness too tenuous over the cited art of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.


    PNG
    media_image1.png
    892
    898
    media_image1.png
    Greyscale

Exhibit A – Bennett Figure 40 Annotated

Claims 1-2, 12-13, 15-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2018/0028877 A1) in view of Moore (US 2011/0123265 A1).
	
Regarding claims 1 and 12, Bennett teaches (as annotated in Exhibit A above) the adaptor hosel, canted joint, canted shaft, a shaft inserted into the hosel upper end, an offset angle of the canted joint, the second shelf, male alignment guide, threaded hole with threads, the canted shaft inserted into a cavity in the upper portion of the putter head, the canted shaft diameter is smaller than the hosel inner which slides into the hosel inner, the second shelf mates with the second shelf of the inner of the club, the male alignment guides mates with the lie adaptor socket in the hosel inner, the canted joint is outside of a holes outer, the first shelf diameter is larger than a diameter of a hosel outer, the canted joint connects the shaft in a same plate to the adaptor hosel, the canted joint abuts in the head providing control in a depth at what the adaptor is inserted in the putter head.  Moore teaches the shaft is on a separate plane to the canted shaft and the adaptor hosel and the canted shaft are on separate planes.  (See Figure 4)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Bennett with the teaching of Moore to allow for the altering of relative orientation of two objects such as a shaft and a club head (See [0035]).

	Regarding claim 12, see the rejection to claim 1 supra.  The limitations of claim 12 are substantially similar and encompassed by the rejection of claim 1 supra.

	Regarding claims 2, 13, 15, 17-19 and 21-22, Bennett teaches:
(Claims 2 and 13) additionally consisting of a bolt See Exhibit A along with the annotations., where the bolt has a plurality of bolt threads See Exhibit A along with the annotations.  See [0122] noting “threaded portion”.  Additionally reference 349 – Fastener which inherently includes threads that mate with those in the male adapter., and where the plurality of bolt threads mate with the plurality of threaded hole threads, and See Exhibit A along with the annotations.  See [0122] noting “threaded portion”.  Additionally reference 349 – Fastener which inherently includes threads that mate with those in the male adapter. where the putter has a clearance hole for bolt See Exhibit A along with the annotations., with a clearance hole for bolt diameter See Exhibit A along with the annotations., where the bolt has a bolt head, where the bolt head has a bolt head diameter, where the bolt head diameter is greater than the clearance hole for bolt diameter, such that the bolt can be inserted through the clearance hole for bolt See Exhibit A along with the annotations., and the plurality of bolt threads can engage with the plurality of threaded hole threads, and with a rotating motion, the bolt can secure the lie adaptor into an inner hosel of the putter. See Exhibit A along with the annotations.  See [0199] which teaches how the fastener 349 or bolt releasably couples the sleeve 342 to the club head 343.
	(Claim 15)  See Figures 30A-D and reference [0049] which shows two or multiple different angles.
	(Claim 17)  See [0200] in which the angle is taught.
	(Claim 18) See [0200] in which the angle is taught.
	(Claim 19) See [0200] in which the angle is taught.
(Claim 21)  See [0124] which speaks of the optimization of diameter size for allowing one item to be slid into another.  See Exhibit A which teaches the different elements of claim 21 and their arrangement.  The examiner notes that the shaft diameter is a result effective variable as evidenced by [0124] of Bennett.  In Re Aller 
	(Claim 22)  See [0122] which speaks of the epoxy.

Regarding claim 16, Moore teaches the alignment guide is elliptical. (See Figure 4).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Bennett with the teaching of Moore to allow for the altering of relative orientation of two objects such as a shaft and a club head (See [0035]).  Furthermore such is the simple substitution of one known alignment guide with another such as an elliptical shaped alignment guide which is an indication of obviousness.   Additionally, the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, the elliptical shape is considered an obvious matter of design choice at the time of the invention.

Claims 3-9, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2018/0028877 A1) in view of Moore (US 2011/0123265 A1) and Jackson (US 2004/0229714 A1).

Regarding claims 4 and 6-8, Bennett teaches:
(Claim 4)  the male alignment guide allows the lie adaptor to be inserted into the head at multiple or two different angles which allow the selection of an appropriate angle.  (See Figures 30A-D and [0049])
(Claims 6-8) the different offset angles of the canted joint.  (See [0200] which speaks of the range that encompasses the claimed ranges.)

	Regarding claim 5, Moore teaches the elliptical shape.  (See Figure 4 noting items 12, 1, 2 and 3 which the examiner considers to make up an elliptical male alignment guide.)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Bennett to include the shape of the alignment guide as taught by Moore to allow for the altering of relative orientation of two objects such as a shaft and a club head (See [0035]).  Furthermore such is the simple substitution of one known alignment guide with another such as an elliptical shaped alignment guide which is an indication of obviousness.   Additionally, the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 

	Regarding claims 3 and 14, Jackson teaches the set screw threaded hole which extends from an inner to an outer, the set screw is screwed into the threaded hole and contacts a connection face flat portion of the lie adaptor.  (See Figure 16, items 12 and 66, and [0011, 48 and 50].  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Bennett to include the set screw as taught by Jackson to allow a shaft to pivot about two orthogonal axes and also rotate about a vertical axis (See [0010]).

	Regarding claims 9 and 20, Bennett teaches where the adaptor hosel comprises a upper end See Exhibit A along with the annotations., where the canted shaft comprises a second shelf See Exhibit A along with the annotations., a male alignment guide See Exhibit A along with the annotations., and a threated hole, with the threaded hole has a plurality of threaded hold threads See Exhibit A along with the annotations., where the adaptor hosel is configured to accept a shaft end from a putter shaft See Exhibit A along with the annotations., where the canted shaft has a canted shaft diameter See Exhibit A along with the annotations..
Bennett may not explicitly teach:
where the canted joint comprises an offset angle and a first shelf,
a connection face flat portion,
Moore does teach:
where the canted joint comprises an offset angle and a first shelf See Figure 4 noting the offset angle of the shaft relative to the hosel or connector 13.,
Jackson does teach:
a connection face flat portion See [0011] noting “a horizontal flat surface on the top of the screw may contact a flat spot on the ball, the flat spot being horizontal when the shaft is at the useful lie.”,
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Bennett to include the offset angle and first shelf as taught by Moore to allow for the altering of relative orientation of two objects such as a shaft and a club head (See [0035]) and the face flat portion as taught by Jackson to allow a shaft to pivot about two orthogonal axes and also rotate about a vertical axis (See [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711